Holden, J.
(After stating the foregoing facts.) We think the court committed no error in dismissing the petition on the demurrer thereto. The able opinion rendered by the presiding judge, Hon. Walter G-. Charlton, hereinbefore copied, clearly and forcibly sets forth sound reasons why the plaintiff should not be permitted to maintain this action. As therein pointed out, it is not shown from the petition that the plaintiff lias not at all times known that her grandfather gave the $2,000 to her father for the benefit of herself and her sister. 111 she knew this in 1872, no excuse is offered why she did not from that time until the death of her aunt, Leah Frankenstein, in 1901, inquire what disposition was made of the money; and it would seem that if inquiry had been made, the truth as to the investment of his money in 1879 would have been given her, as no fraudulent intent on the part of any of the parties is charged. The only statement the plaintiff makes about her age is that she was a minor in 1872. It is impossible to. tell what time elapsed after she became of age, until she filed suit in 1908. The time which thus elapsed could not have been less than 15 years, and', as far as we know from the petition, may have been 36 years. While it does not appear when the plaintiff became of age, it does appear she had reached her majority when the mother of the defendants died on the 30th day of January, 1901, and defendants thereafter held the land adversely to the plaintiff for more than seven years before she filed suit. The laches of the plaintiff bars her of any right to the relief sought. Civil Code, §§ 3939, 3775. And see, in this connection, Baker v. Baker, 134 Ga. 138 (67 S. E. 541); Reynolds v. Martin, 116 Ga. 495, 502 (42 S. E. 796).

Judgment affirmed.


All the Justices concur.